Per Curiam.
Action to recover a reward offered by defendant village for the apprehension and conviction of the murderer or murderers of one Dillehay. De*475fendant answered, setting up a number of defenses. Plaintiff replied to this answer, -and, after an order requiring the reply to be made more definite and certain, served an amended reply. Defendant moved to strike out this amended reply as sham and frivolous. This motion was granted, and plaintiff appealed from the order. Defendant moves to dismiss this appeal, urging two grounds: (1) That the order is not appealable. (2) That the appeal presents a moot question only, because, after the appeal was taken, the case came on for trial in the court below, and was dismissed for want of prosecution.
We do not need to decide whether or not the order is appealable, as it seems clear that the appeal should be dismissed on the second ground urged. While the bond on appeal was in form a supersedeas, it was not approved as required by the statute or at all. It .therefore did not stay further proceedings in the district court, and that court had power to make the order of dismissal. The case having been dismissed, the appeal from the order striking out the reply presents nothing but a moot question.
Appeal dismissed.